

EXHIBIT 10.27
OFFICE LEASE




THIS OFFICE LEASE (the "Lease") is executed this __8th_ day of
__December_____________, 2014, by and between DP WESTON POINTE III, LLC, a
Delaware limited liability company ("Landlord"), and THE ULTIMATE SOFTWARE
GROUP, INC., a Delaware corporation ("Tenant").


ARTICLE 1 - LEASE OF PREMISES


Section 1.01. Basic Lease Provisions and Definitions.


(a)    Leased Premises (shown outlined on Exhibit A attached hereto): all of the
building commonly known as Weston Pointe III (the "Building"), located at 2250
North Commerce Parkway, Weston, Florida 33326, within Weston Pointe (the
"Park"), which consists of a portion of the first (1st) floor and all of the
second (2nd), third (3rd) and fourth (4th) floors (the "Phase I Premises") and
the remaining portion of the first (1st) floor (the "Phase II Premises") as
labeled on Exhibit A-1 attached; provided, however, that prior to the Expansion
Date (as defined in Section 1.01(g) below), the Leased Premises shall consist of
only the Phase I Premises.


(b)    Rentable Area: 97,178 rentable square feet, which consists of (i) 85,291
rentable square feet in the Phase I Premises, and (ii) 11,887 rentable square
feet in the Phase II Premises; provided, however, that prior to the Expansion
Date, the Rentable Area shall be 85,291 rentable square feet.


(c)    Tenant's Proportionate Share: 100%; provided, however, that prior to the
Expansion Date, Tenant's Proportionate Share shall be 87.77%.


(d)    Minimum Annual Rent:


06/01/2015 – 12/31/2015
$1,136,857.96
$22.85 per rsf
01/01/2016 – 12/31/2016
$2,220,517.32
$22.85 per rsf
01/01/2017 – 12/31/2017
$2,287,132.80
$23.54 per rsf
01/01/2018 – 12/31/2018
$2,355,746.76
$24.24 per rsf
01/01/2019 – 12/31/2019
$2,426,419.20
$24.97 per rsf
01/01/2020 – 12/31/2020
$2,499,211.80
$25.72 per rsf



(Note: Minimum Annual Rent does not include applicable Florida State Sales Tax,
or Additional Rent, which sums shall be the sole responsibility of Tenant.)


To the extent that the Commencement Date occurs on a date later than June 1,
2015, all of the dates in the foregoing schedule and the schedule set forth in
Section 1.01(e) below shall be adjusted on a day-for-day basis. To the extent
that the Expansion Date occurs on a date later than January 1, 2016, only the
dates of December 31, 2015 and January 1, 2016 (as such dates may have been
adjusted in accordance with the preceding sentence) in the foregoing schedule
and the schedule set forth in Section 1.01(e) below shall be adjusted on a
day-for-day basis. Notwithstanding anything to the contrary contained herein,
the Minimum Annual Rent and Monthly Rental Installment amounts set forth in the
foregoing schedule and




--------------------------------------------------------------------------------



the schedule set forth in Section 1.01(e) below, respectively, shall be adjusted
based on the Rentable Area being leased by the Tenant during the relevant time
period.


(e)    Monthly Rental Installments:


06/01/2015 – 12/31/2015
$162,408.28
01/01/2016 – 12/31/2016
$185,043.11
01/01/2017 – 12/31/2017
$190,594.40
01/01/2018 – 12/31/2018
$196,312.23
01/01/2019 – 12/31/2019
$202,201.60
01/01/2020 – 12/31/2020
$208,267.65



(Note: Monthly Rental Installments do not include applicable Florida State Sales
Tax, or Additional Rent, which sums shall be the sole responsibility of Tenant.)


(f)    Commencement Date: the date that is the later to occur of (i) June 1,
2015, or (ii) the date that is five (5) months following Landlord's delivery of
the Phase I Premises to Tenant in accordance with the terms of this Lease.


(g)    Expansion Date: the date that is the later to occur of (i) January 1,
2016, or (ii) the date that is five (5) months following Landlord's delivery of
the Phase II Premises to Tenant in accordance with the terms of this Lease.


(h)    Expiration Date: the date that is five (5) years and seven (7) months
following the Commencement Date.


(i)    Security Deposit: $185,043.11.


(j)    Broker(s): TJT Enterprises, Inc. of Broward representing Tenant, and Duke
Realty Services, LLC representing Landlord.


(k)    Permitted Use: General office purposes, including, but not limited to,
software development and associated training facilities, and any other uses
incidental thereto.


(l)    Address for notices and payments are as follows:


Landlord:        DP Weston Pointe III, LLC
c/o Duke Realty Corporation
Attn.: South Florida Market – V.P., Asset Mgmt. & Customer Service
2400 North Commerce Parkway, Suite 405
Weston, FL 33326


With            DP Weston Pointe III, LLC
Payments to:        75 Remittance Drive, Suite 1749
Chicago, IL 60675-1749


Tenant:            The Ultimate Software Group, Inc.

2

--------------------------------------------------------------------------------



2000 Ultimate Way
Weston, FL 33326
Attn.: Chief Financial Officer


With a copy to:


The Ultimate Software Group, Inc.
2000 Ultimate Way
Weston, FL 33326
Attn.: General Counsel


(m)    Guarantor: None.


EXHIBITS
Exhibit A:    Leased Premises and Exterior Areas
Exhibit A-1    Phase I Premises and Phase II Premises
Exhibit B:    Intentionally Omitted
Exhibit C:    Letter of Understanding
Exhibit D:    Rules and Regulations


Section 1.02. Lease of Premises. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Leased Premises, under the terms and conditions
herein, together with an exclusive right to use the exterior areas of the
Building and the underlying land and improvements thereto, including, but not
limited to, parking areas (collectively, the "Exterior Areas"), as shown on
Exhibit A hereto, and all rights of ingress and egress as necessary to access
the Leased Premises.


ARTICLE 2 - TERM AND POSSESSION


Section 2.01. Term. The Lease Term shall commence as of the Commencement Date
and shall continue through and including the Expiration Date as set forth in
Sections 1.01(f) and 1.01(h) above.


Section 2.02. Construction of Tenant Improvements. Tenant shall construct and
install all leasehold improvements to the Leased Premises (collectively, the
"Tenant Improvements") in accordance with Exhibit B attached hereto and made a
part hereof. Landlord shall deliver possession of the Leased Premises to Tenant
in accordance with the provisions of Exhibit B.


Section 2.03. Surrender of the Leased Premises. Upon the expiration or earlier
termination of this Lease, Tenant shall, at its sole cost and expense,
immediately (a) surrender the Leased Premises to Landlord in broom-clean
condition and in good order, condition and repair, ordinary wear and tear
excepted, (b) remove from the Leased Premises or where located (i) Tenant's
Property (as defined in Section 8.01 below), (ii) all data and communications
equipment, wiring and cabling (including above ceiling, below raised floors and
behind walls) installed by or on behalf of Tenant, and (iii) any alterations
required to be removed pursuant to Section 7.03 below, and (c) repair any damage
caused by any such removal and restore the Leased Premises to the condition
existing upon the Commencement Date, reasonable wear and tear excepted. All of
Tenant's Property that is not removed within ten (10) days following Landlord's
written demand therefor shall be conclusively deemed to have been abandoned and
Landlord shall be entitled to dispose of such property at Tenant's cost without
incurring any liability to Tenant. This Section 2.03 shall survive the
expiration or any earlier termination of this Lease.



3

--------------------------------------------------------------------------------



Section 2.04. Holding Over. If Tenant retains possession of the Leased Premises
after the expiration or earlier termination of this Lease, Tenant shall be a
tenant at sufferance at one hundred fifty percent (150%) of the Monthly Rental
Installments and Annual Rental Adjustment (as hereinafter defined) for the
Leased Premises in effect upon the date of such expiration or earlier
termination, and otherwise upon the terms, covenants and conditions herein
specified, so far as applicable. Acceptance by Landlord of Rent (as defined in
Section 3.03(a) below) after such expiration or earlier termination shall not
result in a renewal of this Lease, nor shall such acceptance create a
month-to-month tenancy. In the event a month-to-month tenancy is created by
operation of law, either party shall have the right to terminate such
month-to-month tenancy upon thirty (30) days' prior written notice to the other,
whether or not said notice is given on the Rent paying date. This Section 2.04
shall in no way constitute a consent by Landlord to any holding over by Tenant
upon the expiration or earlier termination of this Lease, nor limit a party's
remedies in such event.


ARTICLE 3 - RENT


Section 3.01. Rent. Tenant shall pay to Landlord the Minimum Annual Rent in the
Monthly Rental Installments, plus Florida State Sales Tax, in advance, without
demand, deduction or offset, on the Commencement Date and on or before the first
day of each and every calendar month thereafter during the Lease Term. The
Monthly Rental Installments for partial calendar months shall be prorated.
Tenant shall be responsible for delivering the Monthly Rental Installments to
the payment address set forth in Section 1.01(l) above in accordance with this
Section 3.01. Notwithstanding anything to the contrary contained herein, Tenant
shall not be obligated to pay any Rent for the Phase I Premises until the
Commencement Date and for the Phase II Premises until the Expansion Date.


Section 3.02. Annual Rental Adjustment Definitions.


(a)    "Annual Rental Adjustment" shall mean the amount of Tenant's
Proportionate Share of Operating Expenses for the Leased Premises for a
particular calendar year, subject to Section 3.05 below.


(b)    "Operating Expenses" shall mean the amount of all of Landlord's actual
costs and expenses paid or incurred in operating, repairing, replacing and
maintaining the Building and the Exterior Areas in good condition and repair for
a particular calendar year, including by way of illustration and not limitation,
the following: all Real Estate Taxes (as hereinafter defined), insurance
premiums and deductibles; water, sewer, electrical and other utility charges
(without any additional markup) other than the separately billed electrical and
other charges paid by Tenant as provided in this Lease; service and other
charges incurred in the repair, replacement, operation and maintenance of the
elevators and the heating, ventilation and air-conditioning ("HVAC") system;
costs associated with providing fitness facilities; cleaning and other
janitorial services; tools and supplies; repair costs; landscape maintenance
costs; access patrols; license, permit and inspection fees; management fees
(which shall not exceed 3% of the gross rents for the Building); administrative
fees; supplies, costs, wages and related employee benefits payable for the
management, maintenance and operation of the Building (provided, however, if an
employee of Landlord works on several buildings within the area, including the
Building, the costs and expenses incurred in connection with such employee shall
be allocated among such buildings by Landlord in accordance with reasonable and
consistent criteria); maintenance, repair and replacement of the driveways,
parking and sidewalk areas, landscaped areas, and lighting; and maintenance and
repair costs, dues, fees and assessments incurred under any covenants or charged
by any owners association. The cost of any Operating Expenses that are capital
in nature shall be amortized over the useful life of the improvement (as
reasonably determined by Landlord in accordance with generally accepted
accounting principles), and only the amortized portion shall be included in
Operating Expenses. Operating Expenses

4

--------------------------------------------------------------------------------



shall not include any portion of expenses paid or incurred by Tenant directly.
Landlord has not received any notice of special assessments in connection with
the Leased Premises from any owners association as of the date of this Lease.


(c)    "Tenant's Proportionate Share of Operating Expenses" shall mean an amount
equal to the product of Tenant's Proportionate Share times the Operating
Expenses.


(d)    "Real Estate Taxes" shall mean any form of real estate tax or assessment
or service payments in lieu thereof, and any license fee, commercial rental tax,
improvement bond or other similar charge or tax (other than inheritance,
personal income or estate taxes) imposed upon the Building or Exterior Areas, or
against Landlord's business of leasing the Building, by any authority having the
power to so charge or tax, together with costs and expenses of contesting the
validity or amount of the Real Estate Taxes. Landlord shall, within fifteen (15)
days of receiving its annual proposed tax notice, notify Tenant whether it plans
to contest Real Estate Taxes applicable to the Leased Premises. If Landlord does
not elect to contest Real Estate Taxes applicable to the Building for a
particular tax period during the Lease Term, Tenant may request that Landlord
contest such taxes by written notice to Landlord. Landlord may then elect either
to contest such taxes or to allow Tenant to so contest such taxes subject to
Landlord's reasonable approval of the firm or individual hired to conduct such
contest. In either case, Tenant shall be responsible for all costs of contesting
such taxes to the extent that said costs exceed the savings realized by such
contest. Any resulting savings over and above the cost of such contest shall be
distributed to Tenant.


Section 3.03. Payment of Additional Rent.


(a)    Any amount required to be paid by Tenant hereunder (in addition to
Minimum Annual Rent) and any charges or expenses incurred by Landlord on behalf
of Tenant under the terms of this Lease shall be considered "Additional Rent"
payable in the same manner and upon the same terms and conditions as the Minimum
Annual Rent reserved hereunder, except as set forth herein, Minimum Annual Rent
and Additional Rent are sometimes referred to herein as "Rent". Any failure on
the part of Tenant to pay such Additional Rent when and as the same shall become
due shall entitle Landlord to the remedies available to it for non-payment of
Minimum Annual Rent.


(b)    In addition to the Minimum Annual Rent specified in this Lease,
commencing as of the Commencement Date, Tenant shall pay to Landlord as
Additional Rent for the Leased Premises, in each calendar year or partial
calendar year during the Lease Term, an amount equal to the Annual Rental
Adjustment for such calendar year. Landlord shall estimate the Annual Rental
Adjustment annually, and written notice thereof shall be given to Tenant prior
to the beginning of each calendar year. Tenant shall pay to Landlord each month,
at the same time the Monthly Rental Installment is due, an amount equal to
one-twelfth (1/12) of the estimated Annual Rental Adjustment. Tenant shall be
responsible for delivering the Additional Rent to the payment address set forth
in Section 1.01(l) above in accordance with this Section 3.03. If Operating
Expenses increase during a calendar year, Landlord may increase the estimated
Annual Rental Adjustment during such year by giving Tenant written notice to
that effect, and thereafter Tenant shall pay to Landlord, in each of the
remaining months of such year, an amount equal to the amount of such increase in
the estimated Annual Rental Adjustment divided by the number of months remaining
in such year. Within one hundred twenty (120) days after the end of each
calendar year, Landlord shall prepare and deliver to Tenant a statement showing
the actual Annual Rental Adjustment. Within thirty (30) days after receipt of
the aforementioned statement, Tenant shall pay to Landlord, or Landlord shall
credit against the next Rent payment or payments due from Tenant, as the case
may be, the difference between the actual Annual Rental Adjustment for the
preceding calendar year and the estimated

5

--------------------------------------------------------------------------------



amount paid by Tenant during such year. This Section 3.03 shall survive the
expiration or any earlier termination of this Lease.


Section 3.04. Late Charges. Tenant acknowledges that Landlord shall incur
certain additional unanticipated administrative and legal costs and expenses if
Tenant fails to pay timely any payment required hereunder. Therefore, in
addition to the other remedies available to Landlord hereunder, if any payment
required to be paid by Tenant to Landlord hereunder shall become overdue by more
than five (5) days, such unpaid amount shall bear interest from the due date
thereof to the date of payment at the prime rate of interest, as reported in the
Wall Street Journal (the "Prime Rate") plus six percent (6%) per annum;
provided, however such interest rate shall not be less than twelve percent (12%)
per annum nor more than eighteen percent (18%) per annum.


Section 3.05. Maximum Increase in Operating Expenses. Notwithstanding anything
in this Lease to the contrary, Tenant will be responsible for Tenant's
Proportionate Share of Real Estate Taxes, insurance premiums, utilities,
janitorial services, landscaping, management fees (but subject to the cap set
forth in Section 3.02(b) above), and charges assessed against the Building
pursuant to any covenants or owner's association ("Uncontrollable Expenses"),
without regard to the level of increase in any or all of the above in any year
or other period of time. Tenant's obligation to pay Tenant's Proportionate Share
of Operating Expenses that are not Uncontrollable Expenses (herein "Controllable
Expenses") shall be limited to a five percent (5%) per annum increase over the
amount the Controllable Expenses per rentable square foot for the immediately
preceding calendar year would have been had the Controllable Expenses per
rentable square foot increased at the rate of five percent (5%) in all previous
calendar years beginning with the actual Controllable Expenses per rentable
square foot for the calendar year ending December 31, 2015.


Section 3.06. Electronic Payments. At Tenant's option, Tenant shall have the
right to make payments of Minimum Annual Rent and any other amounts due under
the Lease by electronic funds transfer into an account specified by Landlord at
an Automated Clearing House ("ACH") member bank. In the event Tenant elects to
make payments to Landlord by electronic funds transfer, Landlord shall, upon
request, provide all necessary information and complete all forms required to
process and effectuate such electronic payments. Nothing herein shall obligate
Tenant to make electronic payments and, in the event Tenant has elected to
process payments to Landlord electronically, Tenant shall have the right, at any
time, to discontinue such electronic payments, provided that Tenant continues
making such payments in accordance with the terms of this Lease.


ARTICLE 4 - SECURITY DEPOSIT


Upon execution and delivery of this Lease by Tenant, Tenant shall deposit the
Security Deposit with Landlord as security for the performance by Tenant of all
of Tenant's obligations contained in this Lease. In the event of a default by
Tenant, Landlord may, following any applicable notice and cure period, apply all
or any part of the Security Deposit to cure all or any part of such default;
provided, however, that any such application by Landlord shall not be or be
deemed to be an election of remedies by Landlord or considered or deemed to be
liquidated damages. Tenant agrees promptly, upon demand, to deposit such
additional sum with Landlord as may be required to maintain the full amount of
the Security Deposit. All sums held by Landlord pursuant to this Article 4 shall
be without interest and may be commingled by Landlord. Within forty-five (45)
days following the end of the Lease Term, provided that there is then no uncured
default or any repairs required to be made by Tenant pursuant to Section 2.03
above or Section 7.03 below, Landlord shall return the Security Deposit to
Tenant.



6

--------------------------------------------------------------------------------



ARTICLE 5 - OCCUPANCY AND USE


Section 5.01. Use. Tenant shall use the Leased Premises for the Permitted Use
and for no other purpose without the prior written consent of Landlord.


Section 5.02. Covenants of Tenant Regarding Use.


(a)    Tenant shall (i) use and maintain the Leased Premises and conduct its
business thereon in a safe, careful, reputable and lawful manner, (ii) comply
with all covenants that encumber the Building and all applicable laws, rules,
regulations, orders, ordinances, directions and requirements of any governmental
authority or agency, now in force or which may hereafter be in force, including,
without limitation, those which shall impose upon Landlord or Tenant any duty
with respect to or triggered by a change in the use or occupation of, or any
improvement or alteration to, the Leased Premises, and (iii) comply with the
Building Rules and Regulations attached hereto as Exhibit D and made a part
hereof, as may be reasonably modified from time to time by Landlord on
reasonable written notice to Tenant so long as any such modification does not
materially or adversely affect Tenant's use of the Leased Premises for the
Permitted Use. Landlord shall use reasonable efforts, at no cost to Landlord, to
cooperate with Tenant in obtaining any approvals required by any owners
association.


(b)    Tenant shall not use the Leased Premises, nor allow the Leased Premises
to be used, for any purpose or in any manner that would (i) invalidate any
policy of insurance now or hereafter carried by Landlord on the Building, or
(ii) increase the rate of premiums payable on any such insurance policy unless
Tenant reimburses Landlord for any increase in premium charged and paid for by
Landlord.


Section 5.03. Landlord's Rights Regarding Use. Without limiting any of
Landlord's rights specified elsewhere in this Lease (a) Landlord shall have the
right at any time, without notice to Tenant, to control, change or otherwise
alter the Exterior Areas in such manner as it deems necessary or proper so long
as any such control, change or alteration does not materially or adversely
affect Tenant's use of the Leased Premises for the Permitted Use, and (b)
Landlord, its agents, employees and contractors and any mortgagee of the
Building shall have the right to enter any part of the Leased Premises at
reasonable times upon reasonable notice (except in the event of an emergency
where no notice shall be required) for the purposes of (i) examining or
inspecting the same (including, without limitation, testing to confirm Tenant's
compliance with this Lease, provided any such testing shall be at Landlord's
sole cost and expense), (ii) showing the same to prospective purchasers or
mortgagees, (iii) during the last three hundred sixty-five (365) days of the
Lease Term and any time Tenant is in Default hereunder, showing the same to
prospective tenants, and (iv) making such repairs, alterations or improvements
to the Leased Premises or the Building as Landlord may deem necessary. Landlord
shall incur no liability to Tenant for such entry, nor shall such entry
constitute an eviction of Tenant or a termination of this Lease, or entitle
Tenant to any abatement of Rent therefor. Without limiting the foregoing,
Landlord covenants and agrees that in exercising any of its rights under this
Section 5.03, Landlord shall use reasonable efforts to minimize any interference
with Tenant's use of the Leased Premises for the Permitted Use.


ARTICLE 6 - UTILITIES AND OTHER BUILDING SERVICES


Section 6.01. Services to be Provided. Landlord shall furnish the following
utilities and other services to the Leased Premises, or as may be required by
law or directed by governmental authority:


(a)    HVAC between the hours of 8:00 a.m. and 6:00 p.m. Monday through Friday
and 8:00 a.m. to 1:00 p.m. on Saturday of each week except on legal holidays;
provided, however, that HVAC shall

7

--------------------------------------------------------------------------------



be available to Tenant on a twenty-four (24) hours a day basis, and Tenant shall
have the right to operate the HVAC during after-hours through the use of an
automated telephone system;


(b)    Electrical current;


(c)    Water in the Exterior Areas for lavatory and drinking purposes;


(d)    Automatic elevator service;


(e)    Washing of the exterior of windows at intervals reasonably established by
Landlord;


(f)    Replacement of all lamps, bulbs, starters and ballasts in Building
standard lighting as required from time to time as a result of normal usage


(g)    Maintenance of the Exterior Areas, including the removal of rubbish,


(h)    Connections for telecommunications services;


(i)    Life safety systems; and


(j)    Access to the Leased premises twenty-four (24) hours per day, seven (7)
days per week.


Section 6.02. Additional Services. If (a) Tenant requires utilities or building
services in addition to those identified above, and (b) Tenant does not contract
directly with a utility company or service provider for any such utility or
service, then Landlord shall use reasonable efforts to furnish Tenant with such
additional utilities or services requested by Tenant. In the event Landlord is
able to and does furnish such additional utilities or services, the costs
thereof (which shall be deemed to mean the cost that Tenant would have incurred
had Tenant contracted directly with the utility company or service provider)
shall be borne by Tenant, who shall reimburse Landlord monthly for the same as
Additional Rent.


Section 6.03. Interruption of Services. Tenant acknowledges and agrees that any
one or more of the utilities or other services identified in Sections 6.01 or
6.02 or otherwise hereunder may be interrupted by reason of accident, emergency
or other causes beyond Landlord's control, or may be discontinued or diminished
temporarily by Landlord or other persons at Landlord's direction or
authorization until certain repairs, alterations or improvements required to be
made by Landlord in connection with this Lease can be made. Landlord shall not
be liable in damages or otherwise for any failure or interruption of any utility
or service and no such failure or interruption shall entitle Tenant to terminate
this Lease or withhold sums due hereunder. Notwithstanding the foregoing, in the
event that (a) an interruption of utility service to the Leased Premises is due
to Landlord’s negligence or intentional wrongful acts, and (b) such interruption
renders all or a portion of the Leased Premises untenantable (meaning that
Tenant is unable to use, and does not use, such space in the normal course of
its business for the Permitted Use) for more than five (5) consecutive business
days, then Minimum Annual Rent shall abate proportionately with respect to the
portion of the Leased Premises rendered untenantable on a per diem basis for
each day after such five (5) business-day period during which such portion of
the Leased Premises remains untenantable. Such abatement shall be Tenant's sole
remedy for Landlord's failure to restore service as set forth above (unless the
effect of the utility interruption constitutes constructive eviction under
Florida law, in which case Tenant shall have the right to pursue a claim of
constructive eviction in the appropriate court of law), and Tenant shall not be
entitled to damages (consequential or otherwise) as a result thereof.



8

--------------------------------------------------------------------------------



ARTICLE 7 - REPAIRS, MAINTENANCE AND ALTERATIONS


Section 7.01. Repair and Maintenance of Building. Landlord shall make all
necessary repairs and replacements to the roof, exterior walls, exterior doors,
windows, corridors and other Exterior Areas, and Landlord shall keep the
Building in a clean and neat condition and use reasonable efforts to keep all
equipment in good condition and repair. The cost of such repairs, replacements
and maintenance shall be included in Operating Expenses to the extent provided
in Section 3.02.


Section 7.02. Repair and Maintenance of Leased Premises. Landlord shall keep and
maintain the Leased Premises in good condition and repair. The cost of such
repairs and maintenance to the Leased Premises shall be included in Operating
Expenses. Notwithstanding the above, Tenant shall be solely responsible for any
repair or replacement with respect to Tenant's Property (as defined in Section
8.01 below) located in the Leased Premises, the Building or the Exterior Areas.
Nothing in this Lease shall obligate Landlord or Tenant to repair normal wear
and tear to the Building, the Exterior Areas or the Leased Premises, including,
but not limited to, any paint, wall covering, carpeting, landscaping or paving.


Section 7.03. Alterations. Tenant shall not permit alterations in or to the
Leased Premises unless and until Landlord has approved the plans therefor in
writing; provided, however, that Tenant shall have the right to make alterations
to the Leased Premises, without obtaining Landlord's prior written consent
provided that (a) such alterations do not exceed One Hundred Thousand and No/100
Dollars ($100,000.00) in cost in any one instance and Five Hundred Thousand and
No/100 Dollars ($500,000.00) in cost in the aggregate during the Lease Term; (b)
such alterations are non-structural and non-mechanical in nature; (c) Tenant
provides Landlord with prior written notice of its intention to make such
alterations, stating in reasonable detail the nature, extent and estimated cost
of such alterations, together with the plans and specifications for the same, to
the extent applicable, and (d) at Landlord's option, Tenant must remove such
alterations and restore the Leased Premises upon termination of this Lease. As a
condition of such approval, Landlord may require Tenant to remove the
alterations and restore the Leased Premises upon termination of this Lease;
otherwise, all such alterations shall become a part of the realty and the
property of Landlord, and shall not be removed by Tenant. Notwithstanding
anything contained herein to the contrary, Tenant shall have no obligation
hereunder to remove any alterations or improvements that have been made by
Tenant with the express written consent of Landlord, unless, at the time of
granting such consent, Landlord has expressly required the removal of any such
proposed alterations or improvements as a condition to granting such consent.
Tenant agrees that all alterations shall be made in accordance with all
applicable laws, regulations and building codes, in a good and workmanlike
manner and of quality equal to or better than the original construction of the
Building. No person shall be entitled to any lien derived through or under
Tenant for any labor or material furnished to the Leased Premises, and nothing
in this Lease shall be construed to constitute Landlord's consent to the
creation of any lien. If any lien is filed against the Leased Premises for work
claimed to have been done for or material claimed to have been furnished to
Tenant, Tenant shall cause such lien to be discharged of record or transferred
to bond within forty-five (45) days after receipt of written notice of filing.
Tenant shall indemnify Landlord from all costs, losses, expenses and attorneys'
fees in connection with any construction or alteration performed by or on behalf
of Tenant and any related lien.


Section 7.04. Supplemental HVAC. Tenant, at Tenant's sole cost and expense,
shall have the right to install, use, operate and maintain a supplemental air
conditioning system ("Supplemental HVAC") at a precise location reasonably
satisfactory to Landlord. Tenant shall have the right to operate the
Supplemental HVAC twenty-four (24) hours a day, seven (7) days a week at
temperatures and conditions as required by Tenant, in Tenant's sole discretion.
Tenant shall be solely responsible, at its cost and expense, for the
maintenance, repair and replacement (if necessary) of the Supplemental HVAC.
Tenant

9

--------------------------------------------------------------------------------



shall operate and maintain the Supplemental HVAC in accordance with all
applicable federal, state and local laws and regulations. In no event shall the
Supplemental HVAC exhaust into the Building plenum. Tenant shall also be
responsible for the cost of the electricity and the water, if applicable, to
operate the Supplemental HVAC. Upon expiration or earlier termination of the
Lease, Tenant shall, at Landlord's option, remove the Supplemental HVAC. In the
event of such removal, Tenant shall repair any and all damage to the Leased
Premises and/or the Building caused by such removal. It is expressly understood
and agreed by Landlord and Tenant that (a) Tenant shall be entitled to install
the Supplemental HVAC on the roof of the Building, (b) the plans for any such
installation shall be approved by Landlord, using reasonable judgment, in
writing prior to installation, and (c) the installation of any Supplemental HVAC
on the roof of the Building shall be further subject to the conditions contained
in Section 17.03 below relating to the roof of the Building.


ARTICLE 8 – INDEMNITY AND INSURANCE


Section 8.01. Release. All of Tenant's trade fixtures, merchandise, inventory,
special fire protection equipment, telecommunication and computer equipment,
supplemental air conditioning equipment, kitchen equipment and all other
personal property in or about the Leased Premises, the Building or the Exterior
Areas, which is deemed to include the trade fixtures, merchandise, inventory and
personal property of others located in or about the Leased Premises or the
Exterior Areas at the invitation, direction or acquiescence (express or implied)
of Tenant (all of which property shall be referred to herein, collectively, as
"Tenant's Property"), shall be and remain at Tenant's sole risk. Landlord shall
not be liable to Tenant or to any other person for, and Tenant hereby releases
Landlord (and its affiliates, property managers and mortgagees) from (a) any and
all liability for theft or damage to Tenant's Property, and (b) any and all
liability for any injury to Tenant or its employees, agents, contractors, guests
and invitees in or about the Leased Premises, the Building or the Exterior
Areas, except to the extent of personal injury caused directly by the negligence
or willful misconduct of Landlord, its agents, employees or contractors. Nothing
contained in this Section 8.01 shall limit (or be deemed to limit) the waivers
contained in Section 8.06 below. In the event of any conflict between the
provisions of Section 8.06 below and this Section 8.01, the provisions of
Section 8.06 shall prevail. This Section 8.01 shall survive the expiration or
earlier termination of this Lease.


Section 8.02. Indemnification by Tenant. Tenant shall protect, defend, indemnify
and hold Landlord, its agents, employees and contractors of all tiers harmless
from and against any and all claims, damages, demands, penalties, costs,
liabilities, losses, and expenses (including reasonable attorneys' fees and
expenses at the trial and appellate levels) to the extent (a) arising out of or
relating to any act, omission, negligence, or willful misconduct of Tenant or
Tenant's agents, employees, contractors, customers or invitees in or about the
Leased Premises, the Building or the Exterior Areas, (b) arising out of or
relating to any of Tenant's Property, or (c) arising out of any other act or
occurrence within the Leased Premises, in all such cases except to the extent of
personal injury caused directly by the negligence or willful misconduct of
Landlord, its agents, employees or contractors. Nothing contained in this
Section 8.02 shall limit (or be deemed to limit) the waivers contained in
Section 8.06 below. In the event of any conflict between the provisions of
Section 8.06 below and this Section 8.02, the provisions of Section 8.06 shall
prevail. This Section 8.02 shall survive the expiration or earlier termination
of this Lease.


Section 8.03. Indemnification by Landlord. Landlord shall protect, defend,
indemnify and hold Tenant, its agents, employees and contractors of all tiers
harmless from and against any and all claims, damages, demands, penalties,
costs, liabilities, losses and expenses (including reasonable attorneys' fees
and expenses at the trial and appellate levels) to the extent arising out of or
relating to any act, omission,

10

--------------------------------------------------------------------------------



negligence or willful misconduct of Landlord or Landlord's agents, employees or
contractors. Nothing contained in this Section 8.03 shall limit (or be deemed to
limit) the waivers contained in Section 8.06 below. In the event of any conflict
between the provisions of Section 8.06 below and this Section 8.03, the
provisions of Section 8.06 shall prevail. This Section 8.03 shall survive the
expiration or earlier termination of this Lease.


Section 8.04. Tenant's Insurance.


(a)    During the Lease Term (and any period of early entry or occupancy or
holding over by Tenant, if applicable), Tenant shall maintain the following
types of insurance, in the amounts specified below:


(i)    Liability Insurance. Commercial General Liability Insurance, ISO Form CG
00 01, or its equivalent, covering Tenant's use of the Leased Premises against
claims for bodily injury or death or property damage, which insurance shall be
primary and non-contributory and shall provide coverage on an occurrence basis
with a per occurrence limit of not less than $6,000,000 for each policy year,
which limit may be satisfied by any combination of primary and excess or
umbrella per occurrence policies.


(ii)    Property Insurance. Special Form Insurance in the amount of the full
replacement cost of Tenant's Property (including, without limitation,
alterations or additions performed by Tenant pursuant hereto, but excluding
those improvements, if any, made pursuant to Section 2.02 above), which
insurance shall waive coinsurance limitations.


(iii)    Worker's Compensation Insurance. Worker's Compensation insurance in
amounts required by applicable law; provided, if there is no statutory
requirement for Tenant, Tenant shall still obtain Worker's Compensation
insurance coverage.


(iv)    Business Interruption Insurance. Business Interruption Insurance with
limits not less than an amount equal to $1,000,000.


(v)    Automobile Insurance. Comprehensive Automobile Liability Insurance
insuring bodily injury and property damage arising from all owned, non-owned and
hired vehicles, if any, with minimum limits of liability of $1,000,000 combined
single limit, per accident.


(b)    All insurance required to be carried by Tenant hereunder shall (i) be
issued by one or more insurance companies reasonably acceptable to Landlord,
licensed to do business in the State in which the Leased Premises is located and
having an AM Best's rating of A IX or better, and (ii) provide that said
insurance shall not be materially changed, canceled or permitted to lapse on
less than thirty (30) days' prior written notice to Landlord. In addition,
Tenant shall name Landlord, Landlord's managing agent, and any mortgagee
requested by Landlord, as additional insureds under its commercial general
liability, excess and umbrella policies (but only to the extent of the limits
required hereunder). On or before the Commencement Date (or the date of any
earlier entry or occupancy by Tenant), and thereafter, within thirty (30) days
prior to the expiration of each such policy, Tenant shall furnish Landlord with
certificates of insurance in the form of ACORD 25 (or other evidence of
insurance reasonably acceptable to Landlord), evidencing all required coverages,
and that with the exception of Workers Compensation insurance, such insurance is
primary and non-contributory. If Tenant fails to carry such insurance and
furnish Landlord with such certificates of insurance, Landlord may obtain such
insurance on Tenant's behalf and Tenant shall reimburse Landlord upon demand for
the cost thereof as Additional Rent. In the

11

--------------------------------------------------------------------------------



event of an extension of the Lease Term, Landlord reserves the right to require
Tenant to obtain higher minimum amounts or different types of insurance if it
becomes customary for other landlords of similar buildings in the area to
require similar sized tenants in similar industries to carry insurance of such
higher minimum amounts or of such different types.


Section 8.05. Landlord's Insurance. During the Lease Term, Landlord shall
maintain the following types of insurance, in the amounts specified below (the
cost of which shall be included in Operating Expenses):


(a)    Liability Insurance. Commercial General Liability Insurance, ISO Form CG
00 01, or its equivalent, covering the Exterior Areas against claims for bodily
injury or death and property damage, which insurance shall be primary and
non-contributory and shall provide coverage on an occurrence basis with a per
occurrence limit of not less than $6,000,000 for each policy year, which limit
may be satisfied by any combination of primary and excess or umbrella per
occurrence policies.


(b)    Property Insurance. Special Form Insurance in the amount of the full
replacement cost of the Building, including, without limitation, any
improvements, if any, made pursuant to Section 2.02 above, but excluding
Tenant's Property and any other items required to be insured by Tenant pursuant
to Section 8.04 above.


Section 8.06. Waiver of Subrogation. Notwithstanding anything contained in this
Lease to the contrary, Landlord (and its affiliates, property managers and
mortgagees) and Tenant (and its affiliates) hereby waive any rights each may
have against the other on account of any loss of or damage to their respective
property, the Leased Premises, its contents, or other portions of the Building
or Exterior Areas arising from any risk which is required to be insured against
by Sections 8.04(a)(ii), 8.04(a)(iii), and 8.05(b) above. The special form
property insurance policies and worker's compensation insurance policies
maintained by Landlord and Tenant as provided in this Lease shall include an
endorsement containing an express waiver of any rights of subrogation by the
insurance company against Landlord and Tenant, as applicable.


ARTICLE 9 - CASUALTY


In the event of total or partial destruction of the Building or the Leased
Premises by fire or other casualty, Landlord agrees promptly to restore and
repair same; provided, however, Landlord's obligation hereunder with respect to
the Leased Premises shall be limited to the reconstruction of such of the
leasehold improvements as were originally made pursuant to Section 2.02 above,
if any. Rent shall proportionately abate during the time that the Leased
Premises or part thereof are unusable because of any such damage.
Notwithstanding the foregoing, if the Leased Premises are (a) so destroyed that
they cannot be repaired or rebuilt within one hundred eighty (180) days from the
casualty date; or (b) destroyed by a casualty that is not covered by the
insurance required hereunder or, if covered, such insurance proceeds are not
released by any mortgagee entitled thereto or are insufficient to rebuild the
Building and the Leased Premises (but in either case can be repaired or rebuilt
within one hundred eighty (180) days from the casualty date); then, in case of a
clause (a) casualty, either Landlord or Tenant may, or, in the case of a clause
(b) casualty, then Landlord may, upon thirty (30) days' written notice to the
other party, terminate this Lease with respect to matters thereafter accruing.
Tenant waives any right under applicable laws inconsistent with the terms of
this paragraph.


ARTICLE 10 - EMINENT DOMAIN



12

--------------------------------------------------------------------------------



If all or any substantial part of the Building or Exterior Areas shall be
acquired by the exercise of eminent domain, Landlord may terminate this Lease by
giving written notice to Tenant on or before the date possession thereof is so
taken. If all or any part of the Leased Premises or Exterior Areas shall be
acquired by the exercise of eminent domain so that the Leased Premises shall
become impractical for Tenant to use for the Permitted Use, Tenant may terminate
this Lease by giving written notice to Landlord as of the date possession
thereof is so taken. All damages awarded shall belong to Landlord; provided,
however, that Tenant shall be entitled to independently pursue a separate award
relating to the loss of, or damage to, Tenant's Property, Tenant's relocation
costs and Tenant's loss of business and/or business interruption directly
associated with the taking as long as such amounts are not subtracted from
Landlord's award.


ARTICLE 11 - ASSIGNMENT AND SUBLEASE


Section 11.01. Assignment and Sublease.


(a)    Tenant shall not assign this Lease or sublet the Leased Premises in whole
or in part without Landlord's prior written consent. In the event of any
permitted assignment or subletting, Tenant shall remain primarily liable
hereunder, and, except as to a Permitted Transferee (as defined below) any
extension, expansion, rights of first offer, rights of first refusal or other
options granted to Tenant under this Lease shall be rendered void and of no
further force or effect. The acceptance of Rent from any other person shall not
be deemed to be a waiver of any of the provisions of this Lease or to be a
consent to the assignment of this Lease or the subletting of the Leased
Premises. Any assignment or sublease consented to by Landlord shall not relieve
Tenant (or its assignee) from obtaining Landlord's consent to any subsequent
assignment or sublease.


(b)    By way of example and not limitation, Landlord shall be deemed to have
reasonably withheld consent to a proposed assignment or sublease if in
Landlord's opinion (i) the Leased Premises are or may be in any way adversely
affected; (ii) the business reputation of the proposed assignee or subtenant is
unacceptable; (iii) the financial worth of the proposed assignee or subtenant is
insufficient to meet the obligations hereunder, or (iv) the prospective assignee
or subtenant is a current tenant at the Park or is a bona-fide third-party
prospective tenant. If Landlord refuses to give its consent to any proposed
assignment or subletting where Landlord's consent is required, Landlord may, at
its option, within thirty (30) days after receiving a request to consent,
terminate this Lease by giving Tenant thirty (30) days prior written notice of
such termination, whereupon each party shall be released from all further
obligations and liability hereunder, except those which expressly survive the
termination of this Lease.


(c)    If Tenant shall make any assignment or sublease, with Landlord's consent,
for a rental in excess of the Rent payable under this Lease, Tenant shall pay to
Landlord all of any such excess rental upon receipt. Tenant agrees to pay
Landlord $500.00 upon demand by Landlord for reasonable accounting and
attorneys' fees incurred in conjunction with the processing and documentation of
any requested assignment, subletting or any other hypothecation of this Lease or
Tenant's interest in and to the Leased Premises as consideration for Landlord's
consent.


Section 11.02. Permitted Transfer. Notwithstanding anything to the contrary
contained in Section 11.01 above, Tenant shall have the right, without
Landlord's consent, to (a) sublet all or part of the Leased Premises to any
related corporation or other entity which controls Tenant, is controlled by
Tenant or is under common control with Tenant; (b) assign all or any part of
this Lease to any related corporation or other entity which controls Tenant, is
controlled by Tenant, or is under common control with Tenant, or to a successor
entity into which or with which Tenant is merged, consolidated or otherwise
reorganized, or

13

--------------------------------------------------------------------------------



which acquires substantially all of Tenant's assets or property, whether by sale
of assets or stock; or (c) effectuate any public offering of Tenant's stock on
the New York Stock Exchange or in the NASDAQ over the counter market, provided
that in the event of a transfer pursuant to clause (b), the tangible net worth
after any such transaction is not materially less than the tangible net worth of
Tenant as of the date hereof and provided further that such successor entity
assumes all of the obligations and liabilities of Tenant (any such entity
hereinafter referred to as a "Permitted Transferee"). Tenant shall provide
Landlord with written notice of any such permitted transfer within ten (10) days
following such event. For the purpose of this Article 11, (i) "control" shall
mean ownership of not less than fifty percent (50%) of all voting stock or legal
and equitable interest in such corporation or entity, and (ii) "tangible net
worth" shall mean the excess of the value of tangible assets (i.e. assets
excluding those which are intangible such as goodwill, patents and trademarks)
over liabilities. Any such transfer shall not relieve Tenant of its obligations
under this Lease. Nothing in this paragraph is intended to nor shall permit
Tenant to transfer its interest under this Lease as part of a fraud or
subterfuge to intentionally avoid its obligations under this Lease (for example,
transferring its interest to a shell corporation that subsequently files a
bankruptcy), and any such transfer shall constitute a Default hereunder. Any
change in control of Tenant resulting from a merger, consolidation, or a
transfer of partnership or membership interests, a stock transfer, or any sale
of substantially all of the assets of Tenant that do not meet the requirements
of this Section 11.02 shall be deemed an assignment or transfer that requires
Landlord's prior written consent pursuant to Section 11.01 above.


ARTICLE 12 - TRANSFERS BY LANDLORD


Section 12.01. Sale of the Building. Landlord shall have the right to sell the
Building at any time during the Lease Term, subject only to the rights of Tenant
hereunder; and such sale shall operate to release Landlord from liability
hereunder after the date of such conveyance, provided said purchaser agrees to
assume Landlord's obligations hereunder, including, but not limited to, the
holding and return of the Security Deposit.


Section 12.02. Estoppel Certificate. Within ten (10) days following receipt of a
written request from Landlord, Tenant shall execute and deliver to Landlord,
without cost to Landlord, an estoppel certificate in such form as Landlord may
reasonably request certifying (a) that this Lease is in full force and effect
and unmodified or stating the nature of any modification, (b) the date to which
Rent has been paid, (c) that there are not, to Tenant's knowledge, any uncured
defaults or specifying such defaults if any are claimed, and (d) any other
matters or state of facts reasonably required respecting the Lease. Such
estoppel may be relied upon by Landlord and by any purchaser or mortgagee of the
Building.


Section 12.03. Subordination. This Lease is and shall be expressly subject and
subordinate at all times to the lien of any present or future mortgage or deed
of trust encumbering fee title to the Leased Premises. If any such mortgage or
deed of trust be foreclosed, upon request of the mortgagee or beneficiary, as
the case may be, Tenant will attorn to the purchaser at the foreclosure sale.
The foregoing provisions are declared to be self-operative and no further
instruments shall be required to effect such subordination and/or attornment;
provided, however, that subordination of this Lease to any present or future
mortgage or trust deed shall be conditioned upon the mortgagee, beneficiary, or
purchaser at foreclosure, as the case may be agreeing that Tenant's occupancy of
the Leased Premises and other rights under this Lease shall not be disturbed by
reason of the foreclosure of such mortgage or trust deed, as the case may be, so
long as Tenant is not in default under this Lease beyond any applicable notice
and cure period. Within ten (10) days following receipt of a written request
from Landlord, Tenant shall execute and deliver to Landlord, without cost, any
instrument that Landlord deems reasonably necessary or desirable to confirm the
subordination of this Lease.

14

--------------------------------------------------------------------------------





ARTICLE 13 - DEFAULT AND REMEDY


Section 13.01. Default. The occurrence of any of the following shall be a
"Default":


(a)    Tenant fails to pay any Monthly Rental Installments or Additional Rent
(i) within five (5) days following written notice from Landlord on the first
occasion in any twelve (12) month period, or (ii) within five (5) days after the
same is due on any subsequent occasion within said twelve (12) month period.
Tenant hereby expressly waives any additional notice required under §83.20 of
the Florida Statutes.


(b)    Tenant fails to perform or observe any other term, condition, covenant or
obligation required under this Lease for a period of thirty (30) days after
written notice thereof from Landlord; provided, however, that if the nature of
Tenant's default is such that more than thirty (30) days are reasonably required
to cure, then such default shall be deemed to have been cured if Tenant
commences such performance within said thirty (30) day period and thereafter
diligently completes the required action within a reasonable time.


(c)    Tenant shall vacate or abandon the Leased Premises, or fail to occupy the
Leased Premises or any substantial portion thereof for a period of thirty (30)
days.


(d)    Tenant shall assign or sublet all or a portion of the Leased Premises in
contravention of the provisions of Article 11 of this Lease.


(e)    All or substantially all of Tenant's assets in the Leased Premises or
Tenant's interest in this Lease are attached or levied under execution (and
Tenant does not discharge the same within sixty (60) days thereafter); a
petition in bankruptcy, insolvency or for reorganization or arrangement is filed
by or against Tenant (and Tenant fails to secure a stay or discharge thereof
within sixty (60) days thereafter); Tenant is insolvent and unable to pay its
debts as they become due; Tenant makes a general assignment for the benefit of
creditors; Tenant takes the benefit of any insolvency action or law; the
appointment of a receiver or trustee in bankruptcy for Tenant or its assets if
such receivership has not been vacated or set aside within thirty (30) days
thereafter; or, dissolution or other termination of Tenant's corporate charter
if Tenant is a corporation.


Section 13.02. Remedies. Upon the occurrence of any Default, Landlord shall have
the following rights and remedies, in addition to those stated elsewhere in this
Lease and those allowed by law or in equity, any one or more of which may be
exercised without further notice to Tenant:


(a)    Landlord may re-enter the Leased Premises and cure any Default of Tenant,
and Tenant shall reimburse Landlord as Additional Rent for any reasonable costs
and expenses that Landlord thereby incurs; and Landlord shall not be liable to
Tenant for any loss or damage that Tenant may sustain by reason of Landlord's
action except to the extent of Landlord's, or anyone under Landlord's control,
negligence or willful misconduct not otherwise waived by Tenant pursuant to
Section 8.06 above.


(b)    Landlord may terminate this Lease by giving Tenant notice of termination,
in which event this Lease shall expire and terminate on the date specified in
such notice of termination and all rights of Tenant under this Lease and in and
to the Leased Premises shall terminate. Tenant shall remain liable for all
obligations under this Lease arising up to the date of such termination, and
Tenant shall surrender the Leased Premises to Landlord on the date specified in
such notice. Furthermore, Tenant shall be liable to

15

--------------------------------------------------------------------------------



Landlord for the unamortized balance of any leasehold improvement allowance and
brokerage fees paid in connection with the Lease.


(c)    Without terminating this Lease, Landlord may terminate Tenant's right to
possession of the Leased Premises, and thereafter, neither Tenant nor any person
claiming under or through Tenant shall be entitled to possession of the Leased
Premises. In such event, Tenant shall immediately surrender the Leased Premises
to Landlord, and Landlord may re-enter the Leased Premises and dispossess Tenant
and any other occupants of the Leased Premises by any lawful means and may
remove their effects, without prejudice to any other remedy that Landlord may
have. Upon termination of possession, Landlord may re-let all or any part
thereof as the agent of Tenant for a term different from that which would
otherwise have constituted the balance of the Lease Term and for rent and on
terms and conditions different from those contained herein, whereupon Tenant
shall be immediately obligated to pay to Landlord an amount equal to (i) the
difference between the Rent provided for herein and that provided for in any
lease covering a subsequent re-letting of the Leased Premises, for the period
which would otherwise have constituted the balance of the Lease Term had this
Lease not been terminated (said period being referred to herein as the
"Remaining Term"), (ii) the reasonable costs of recovering possession of the
Leased Premises and all other reasonable expenses, loss or damage incurred by
Landlord by reason of Tenant's Default (damages set forth in this Section
13.02(c)(ii) being referred to as "Default Damages"), which shall include,
without limitation, expenses of preparing the Leased Premises for re-letting,
demolition, repairs, tenant finish improvements, brokers' commissions and
attorneys' fees, and (iii) all unpaid Minimum Annual Rent and Additional Rent
that accrued prior to the date of termination of possession, plus any interest
and late fees due hereunder (the "Prior Obligations"). Neither the filing of any
dispossessory proceeding nor an eviction of personalty in the Leased Premises
shall be deemed to terminate the Lease.


(d)    Landlord may terminate this Lease and recover from Tenant all damages
Landlord may incur by reason of Tenant's default, including, without limitation,
an amount which, at the date of such termination is equal to the sum of the
following: (i) the value of the excess, if any, discounted at the prime rate of
interest (as reported in the Wall Street Journal), of (A) the Minimum Annual
Rent, Additional Rent and all other sums that would have been payable hereunder
by Tenant for the Remaining Term, less (B) the aggregate reasonable rental value
of the Leased Premises for the Remaining Term, as determined by a neutral real
estate broker licensed in the State of Florida who has at least ten (10) years
of experience, (ii) all of Landlord's Default Damages, and (iii) all Prior
Obligations. Landlord and Tenant acknowledge and agree that the payment of the
amount set forth in clause (i) above shall not be deemed a penalty, but shall
merely constitute payment of liquidated damages, it being understood that actual
damages to Landlord are extremely difficult, if not impossible, to ascertain. It
is expressly agreed and understood that all of Tenant's liabilities and
obligations set forth in this subsection (d) shall survive termination.


(e)    With or without terminating this Lease, Landlord may declare immediately
due and payable the sum of the following: (i) the present value (discounted at
the prime rate of interest, as reported in the Wall Street Journal) of all
Minimum Annual Rent and Additional Rent due and coming due under this Lease for
the entire Remaining Term (as if by the terms of this Lease they were payable in
advance), (ii) all Default Damages, and (iii) all Prior Obligations, whereupon
Tenant shall be obligated to pay the same to Landlord; provided, however, that
such payment shall not be deemed a penalty or liquidated damages, but shall
merely constitute payment in advance of all Minimum Annual Rent and Additional
Rent payable hereunder throughout the Remaining Term, and provided further,
however, that upon Landlord receiving such payment, Tenant shall be entitled to
receive from Landlord all rents received by Landlord from other assignees,
tenant and subtenants on account of said Leased Premises

16

--------------------------------------------------------------------------------



during the Remaining Term (but only to the extent that the monies to which
Tenant shall so become entitled do not exceed the entire amount actually paid by
Tenant to Landlord pursuant to this subsection (e)), less all Default Damages of
Landlord incurred but not yet reimbursed by Tenant.


(f)    Landlord may sue for injunctive relief or to recover damages for any loss
resulting from the Default.


(g)    If Landlord terminates this Lease or Tenant's right to possession,
Landlord's duty to mitigate its damages under this Lease shall be as follows:
(i) Landlord shall be required only to use reasonable, good faith efforts to
mitigate, which shall not exceed such efforts as Landlord generally uses to
lease other similar space in the vicinity, (ii) Landlord will not be deemed to
have failed to mitigate if Landlord leases any other space in the Weston,
Florida submarket before reletting all or any portion of the Leased Premises,
and (iii) Landlord shall not be deemed to have failed to mitigate if it incurs
reasonable costs and expenses for repairs, maintenance, changes, alterations and
improvements to the Leased Premises (whether to prevent damage or to prepare the
Leased Premises for reletting), brokerage commissions, advertising costs,
attorneys' fees, any industry standard economic incentives given to replacement
tenants, and costs of collecting rent from replacement tenants. In recognition
that the value of the Building depends on the rental rates and terms of leases
therein, Landlord's rejection of a prospective replacement tenant based on an
offer of rentals below actual rates for new leases of comparable space to the
Building in the Weston, Florida submarket at the time in question shall not give
rise to a claim by Tenant that Landlord failed to mitigate Landlord's damages.
Tenant shall bear the burden of proving Landlord's failure to mitigate.


Section 13.03. Landlord's Default and Tenant's Remedies. Landlord shall be in
default if it fails to perform any term, condition, covenant or obligation
required under this Lease for a period of thirty (30) days after written notice
thereof from Tenant to Landlord; provided, however, that if the term, condition,
covenant or obligation to be performed by Landlord is such that it cannot
reasonably be performed within thirty (30) days, such default shall be deemed to
have been cured if Landlord commences such performance within said thirty-day
period and thereafter diligently undertakes to complete the same. Upon the
occurrence of any such default, Tenant may sue for injunctive relief or to
recover damages for any loss directly resulting from the breach, but Tenant
shall not be entitled to terminate this Lease or withhold, offset or abate any
sums due hereunder. In no event, however, shall Landlord be liable to Tenant for
any consequential or punitive damages.


Section 13.04. Limitation of Landlord's Liability. If Landlord shall fail to
perform any term, condition, covenant or obligation required to be performed by
it under this Lease and if Tenant shall, as a consequence thereof, recover a
money judgment against Landlord, Tenant agrees that it shall look solely to
Landlord's right, title and interest in and to the Building for the collection
of such judgment; and Tenant further agrees that no other assets of Landlord
shall be subject to levy, execution or other process for the satisfaction of
Tenant's judgment.


Section 13.05. Nonwaiver of Defaults. Neither party's failure or delay in
exercising any of its rights or remedies or other provisions of this Lease shall
constitute a waiver thereof or affect its right thereafter to exercise or
enforce such right or remedy or other provision. No waiver of any default shall
be deemed to be a waiver of any other default. Landlord's receipt of less than
the full Rent due shall not be construed to be other than a payment on account
of Rent then due, nor shall any statement on Tenant's check or any letter
accompanying Tenant's check be deemed an accord and satisfaction. No act or
omission by Landlord or its employees or agents during the Lease Term shall be
deemed an acceptance of

17

--------------------------------------------------------------------------------



a surrender of the Leased Premises, and no agreement to accept such a surrender
shall be valid unless in writing and signed by Landlord.


Section 13.06. Attorneys' Fees. If either party defaults in the performance or
observance of any of the terms, conditions, covenants or obligations contained
in this Lease and the non-defaulting party obtains a judgment against the
defaulting party, then the defaulting party agrees to reimburse the
non-defaulting party for reasonable attorneys' fees incurred in connection
therewith. In addition, if a monetary Default shall occur and Landlord engages
outside counsel to exercise its remedies hereunder, and then Tenant cures such
monetary Default, Tenant shall pay to Landlord, on demand, all reasonable
expenses incurred by Landlord as a result thereof, including reasonable
attorneys' fees, court costs and expenses actually incurred.


ARTICLE 14 - LANDLORD'S RIGHT TO RELOCATE TENANT


INTENTIONALLY OMITTED.


ARTICLE 15 - TENANT'S RESPONSIBILITY REGARDING
ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES


Section 15.01. Environmental Definitions.


(a)    "Environmental Laws" shall mean all present or future federal, state and
municipal laws, ordinances, rules and regulations applicable to the
environmental and ecological condition of the Leased Premises, and the rules and
regulations of the Federal Environmental Protection Agency and any other
federal, state or municipal agency or governmental board or entity having
jurisdiction over the Leased Premises.


(b)    "Hazardous Substances" shall mean those substances included within the
definitions of "hazardous substances," "hazardous materials," "toxic substances"
"solid waste" or "infectious waste" under Environmental Laws and petroleum
products.


Section 15.02. Restrictions on Tenant. Tenant shall not cause or permit the use,
generation, release, manufacture, refining, production, processing, storage or
disposal of any Hazardous Substances on, under or about the Leased Premises, or
the transportation to or from the Leased Premises of any Hazardous Substances,
except as necessary and appropriate for its Permitted Use in which case the use,
storage or disposal of such Hazardous Substances shall be performed in
compliance with the Environmental Laws and the highest standards prevailing in
the industry.


Section 15.03. Notices, Affidavits, Etc. Tenant shall immediately (a) notify
Landlord of (i) any known violation by Tenant, its employees, agents,
representatives, customers, invitees or contractors of any Environmental Laws
on, under or about the Leased Premises, or (ii) the presence or suspected
presence of any Hazardous Substances on, under or about the Leased Premises, and
(b) deliver to Landlord any notice received by Tenant relating to (a)(i) and
(a)(ii) above from any source. Tenant shall execute affidavits, representations
and the like within five (5) days of Landlord's request therefor concerning
Tenant's best knowledge and belief regarding the presence of any Hazardous
Substances on, under or about the Leased Premises.


Section 15.04. Tenant's Indemnification. Tenant shall indemnify Landlord and
Landlord's managing agent from any and all claims, losses, liabilities, costs,
expenses and damages, including

18

--------------------------------------------------------------------------------



attorneys' fees, costs of testing and remediation costs, incurred by Landlord in
connection with any breach by Tenant of its obligations under Section 15.02
above. The covenants and obligations under this Article 15 shall survive the
expiration or earlier termination of this Lease.


Section 15.05. Existing Conditions. Notwithstanding anything contained in this
Article 15 to the contrary, Tenant shall not have any liability to Landlord
under this Article 15 resulting from any conditions existing, or events
occurring, or any Hazardous Substances existing or generated, at, in, on, under
or in connection with the Leased Premises prior to the Commencement Date of this
Lease as to the Phase I Premises, or prior to the Expansion Date as to the Phase
II Premises (or any earlier occupancy of the Leased Premises by Tenant) except
to the extent Tenant exacerbates the same.


ARTICLE 16 - MISCELLANEOUS


Section 16.01. Benefit of Landlord and Tenant. This Lease shall inure to the
benefit of and be binding upon Landlord and Tenant and their respective
successors and assigns.


Section 16.02. Governing Law. This Lease shall be governed in accordance with
the laws of the State where the Building is located.


Section 16.03. Force Majeure. Landlord and Tenant (except with respect to the
payment of any monetary obligation) shall be excused for the period of any delay
in the performance of any obligation hereunder when such delay is occasioned by
causes beyond its control, including but not limited to work stoppages,
boycotts, slowdowns or strikes; shortages of materials, equipment, labor or
energy; unusual weather conditions; or acts or omissions of governmental or
political bodies.


Section 16.04. Examination of Lease. Submission of this instrument by Landlord
to Tenant for examination or signature does not constitute an offer by Landlord
to lease the Leased Premises. This Lease shall become effective, if at all, only
upon the execution by and delivery to both Landlord and Tenant. Execution and
delivery of this Lease by Tenant to Landlord constitutes an offer to lease the
Leased Premises on the terms contained herein.


Section 16.05. Indemnification for Leasing Commissions. The parties hereby
represent and warrant that the only real estate brokers involved in the
negotiation and execution of this Lease are the Brokers listed in Section
1.01(j) above and that no other party is entitled, as a result of the actions of
the respective party, to a commission or other fee resulting from the execution
of this Lease. Each party shall indemnify the other from any and all liability
for the breach of this representation and warranty on its part and shall pay any
compensation to any other broker or person who may be entitled thereto. Landlord
shall pay any commissions due the Brokers based on this Lease pursuant to
separate agreements between Landlord and each of the respective Brokers.


Section 16.06. Notices. Any notice required or permitted to be given under this
Lease or by law shall be deemed to have been given if it is written and
delivered in person or by overnight courier or mailed by certified mail, postage
prepaid, to the party who is to receive such notice at the address specified in
Section 1.01(l). If sent by overnight courier, the notice shall be deemed to
have been given one (1) day after sending. If mailed, the notice shall be deemed
to have been given on the date that is three (3) business days following
mailing. Either party may change its address by giving written notice thereof to
the other party.



19

--------------------------------------------------------------------------------



Section 16.07. Partial Invalidity; Complete Agreement. If any provision of this
Lease shall be held to be invalid, void or unenforceable, the remaining
provisions shall remain in full force and effect. This Lease represents the
entire agreement between Landlord and Tenant covering everything agreed upon or
understood in this transaction. There are no oral promises, conditions,
representations, understandings, interpretations or terms of any kind as
conditions or inducements to the execution hereof or in effect between the
parties. No change or addition shall be made to this Lease except by a written
agreement executed by Landlord and Tenant.


Section 16.08. Financial Statements. In the event that Tenant is no longer a
publicly traded company, Tenant shall provide to Landlord on an annual basis,
within ninety (90) days following the end of Tenant's fiscal year, a copy of
Tenant's most recent financial statements prepared as of the end of Tenant's
fiscal year. Such financial statements shall be signed by Tenant or an officer
of Tenant, if applicable, who shall attest to the truth and accuracy of the
information set forth in such statements, or if the Minimum Annual Rent
hereunder exceeds $100,000.00, said statements shall be certified and audited.
All financial statements provided by Tenant to Landlord hereunder shall be
prepared in conformity with generally accepted accounting principles,
consistently applied.


Section 16.09. Representations and Warranties.


(a)    Tenant hereby represents and warrants that (i) Tenant is duly organized,
validly existing and in good standing (if applicable) in accordance with the
laws of the State under which it was organized; (ii) Tenant is authorized to do
business in the State where the Building is located; and (iii) the individual(s)
executing and delivering this Lease on behalf of Tenant has been properly
authorized to do so, and such execution and delivery shall bind Tenant to its
terms.


(b)    Landlord hereby represents and warrants that (i) Landlord is duly
organized, validly existing and in good standing (if applicable) in accordance
with the laws of the State under which it was organized; (ii) Landlord is
authorized to do business in the State where the Building is located; and (iii)
the individual(s) executing and delivering this Lease on behalf of Landlord has
been properly authorized to do so, and such execution and delivery shall bind
Landlord to its terms.


Section 16.10. Signage. Landlord, at its cost and expense, shall provide Tenant
with Building standard signage on the main Building directory and at the
entrance to the Leased Premises. Any changes requested by Tenant to the initial
directory or suite signage shall be made at Tenant's sole cost and expense and
shall be subject to Landlord's approval. In addition, Tenant, at Tenant’s sole
cost and expense, shall have the right to install (a) two (2) Building-mounted
identification signs, which shall include Tenant’s name and/or logo, on the
parapet wall at the top of the Building (the "Building Signs"), and (b) a
monument sign displaying a placard containing Tenant's name and/or logo (the
"Monument Sign"; the Building Signs and the Monument Sign hereinafter referred
to, collectively, as the "Signs"); provided that said Signs and Tenant's
installation thereof comply with all laws, rules, regulations and ordinances
encumbering the Building. Without limiting the foregoing, Tenant specifically
acknowledges and agrees that Tenant shall be solely responsible for ensuring
that the Signs comply with the protective covenants, if any, that encumber the
Building as of the date of this Lease, and that any failure by Tenant to comply
with the terms of said protective covenants (including, without limitation,
obtaining any approvals therein required) shall be at Tenant's sole risk and
expense. Landlord shall use reasonable efforts, at no cost to Landlord, to
cooperate with Tenant in obtaining any approvals required by any owners
association or governmental entity in connection with the installation of the
Signs. The size, location, materials, coloring, lettering, lighting and method
of installation of the Signs shall be subject to Landlord’s prior approval.
Tenant shall, at its sole cost and expense, keep and maintain the Signs in good

20

--------------------------------------------------------------------------------



condition and repair. On or before the expiration or earlier termination of this
Lease, Tenant shall be responsible for removing the Building Sign and its
placard from the Monument Sign and returning the Building and the surrounding
premises to their original condition. Tenant shall not place any other exterior
signs on the Leased Premises or interior signs visible from the exterior of the
Leased Premises without the prior written consent of Landlord. Notwithstanding
any other provision of this Lease to the contrary, Landlord may immediately
remove any sign(s) placed by Tenant in violation of this Section 16.10. Landlord
shall, at its sole cost and expense, remove any existing signage installed on
the Building by any prior tenant prior to the Commencement Date.


Section 16.11. Parking. Tenant shall be entitled to the exclusive use of all of
the parking spaces in the parking area contained in the Exterior Areas (which
parking consists of approximately three hundred eighty-nine (389) passenger
vehicle parking spaces and six (6) handicap parking spaces) and the
non-exclusive use of the parking spaces in any parking areas adjacent to the
Building outside of the Exterior Areas. Tenant agrees to cooperate with Landlord
and other tenants in the use of the parking facilities. No vehicle may be
repaired or serviced in the parking area and any vehicle brought into the
parking area by Tenant, or any of Tenant's employees, contractors or invitees,
and deemed abandoned by Landlord will be towed and all costs thereof shall be
borne by Tenant. All driveways, ingress and egress, and all parking spaces are
for the joint use of all tenants. There shall be no parking permitted on any of
the streets or roadways located within the Park. In addition, Tenant agrees that
its employees will not park in the spaces designated visitor parking.


Section 16.12. Consent or Approval. Where the consent or approval of a party is
required, such consent or approval will not be unreasonably withheld,
conditioned or delayed.


Section 16.13. Time. Time is of the essence of each term and provision of this
Lease.


Section 16.14. Patriot Act. Each of Landlord and Tenant, each as to itself,
hereby represents its compliance and its agreement to continue to comply with
all applicable anti-money laundering laws, including, without limitation, the
USA Patriot Act, and the laws administered by the United States Treasury
Department's Office of Foreign Assets Control, including, without limitation,
Executive Order 13224 ("Executive Order"). Each of Landlord and Tenant further
represents (such representation to be true throughout the Lease Term) (a) that
it is not, and it is not owned or controlled directly or indirectly by any
person or entity, on the SDN List published by the United States Treasury
Department's Office of Foreign Assets Control and (b) that it is not a person
otherwise identified by government or legal authority as a person with whom a
U.S. Person is prohibited from transacting business. As of the date hereof, a
list of such designations and the text of the Executive Order are published
under the website address www.ustreas.gov/offices/enforcement/ofac.


Section 16.15. Radon Gas. Radon is a naturally occurring radioactive gas that,
when it has accumulated in a building in sufficient quantities, may present
health risks to persons who are exposed to it over time. Levels of radon that
exceed federal and state guidelines have been found in buildings in Florida.
Additional information regarding radon and radon testing may be obtained from
your county public health unit.


ARTICLE 17 - SPECIAL STIPULATIONS


Section 17.01. Existing Tenant.



21

--------------------------------------------------------------------------------



(a)    Tenant acknowledges that as of the date of this Lease, American
Intercontinental University, Inc. (the "Existing Tenant") is the tenant
currently occupying the Leased Premises pursuant to a lease between Landlord and
the Existing Tenant (the "Existing Lease"). Upon execution of this Lease by both
Tenant and Landlord, Landlord agrees to use reasonable good faith efforts to
enter into an amendment with the Existing Tenant, pursuant to which (i) the
Existing Tenant's right to occupy the Phase I Premises shall terminate as of
December 31, 2014 (the "Vacation Date"), (ii) the Existing Tenant shall vacate
the Phase I Premises on or before the Vacation Date, (iii) the Existing Lease
will terminate effective on or before July 31, 2015 (the "Existing Lease
Termination Date"), and (iv) the Existing Tenant shall vacate the Phase II
Premises on or before the Existing Lease Termination Date.


(b)    Provided that the Existing Tenant refuses or fails to vacate the Phase I
Premises, or any portion thereof, and Landlord fails to deliver possession of
the Phase I Premises to Tenant in accordance with the terms of this Lease, on or
before the March 31, 2015, Tenant may, at its option and as its sole remedy,
terminate this Lease by written notice to Landlord given on or before April 15,
2015 (provided that the contingencies set forth in this sentence have not been
satisfied prior to Landlord's receipt of said termination notice), and
thereafter neither Landlord nor Tenant shall have any further obligations
hereunder, except that Landlord shall refund any and all payments made by Tenant
to Landlord pursuant to this Lease, including, but not limited to, the Security
Deposit and any pre-paid Rent, within thirty (30) days following Landlord's
receipt of such termination notice. Except as set forth in this Section
17.01(b), no liability whatsoever shall arise or accrue against Landlord by
reason of the failure of Existing Tenant to vacate the Leased Premises, or
Landlord to deliver possession of the Phase I Premises to Tenant.


Section 17.02. Emergency Generator.


(a)    Tenant, at its sole cost and expense and subject to the terms of this
Lease, shall have the right to install, operate and maintain an emergency
generator and related equipment (collectively, the "Generator") at a precise
location on the Building or the Exterior Areas reasonably satisfactory to
Landlord. Tenant shall install, operate and maintain the Generator in accordance
with all federal, state and local laws and regulations and with any protective
covenants. Tenant shall be solely responsible for obtaining any necessary
permits and licenses required to install, operate and maintain the Generator and
shall provide copies thereof to Landlord. Prior to installation of the
Generator, Tenant shall provide Landlord with a certificate of insurance on
behalf of the installer reasonably satisfactory to Landlord. Tenant, at Tenant's
sole cost and expense, shall install screening around the Generator, the size,
location, design and manner of which shall be subject to the written approval of
Landlord. Tenant shall at all times keep the Generator and the surrounding area
in a clean and orderly condition.


(b)    Tenant, at its sole cost and expense, shall be responsible for removing
the Generator and the screening surrounding the Generator and for restoring the
Building and/or Exterior Areas affected by the Generator and screening to their
original condition after such removal. Tenant agrees, within ten (10) days after
written notice from Landlord, to remove the Generator and screening surrounding
same in the event any governmental entity or applicable law or regulation
requires removal thereof or Tenant fails to materially comply with the terms
stated herein. Such removal shall be in accordance with all of the terms and
conditions set forth herein. If Tenant fails to remove the Generator and
screening surrounding same from the Building or Exterior Areas upon expiration
or earlier termination of the Lease, or after expiration of the ten (10) day
notice period provided above, the Generator and screening surrounding same shall
be deemed abandoned by Tenant and shall become the property of Landlord, or
Landlord may remove the same at Tenant's expense.



22

--------------------------------------------------------------------------------



(c)    In addition, commencing on the Generator installation date, Tenant shall
obtain a policy of liability insurance, or endorsements to Tenant's policy or
policies of liability insurance, covering pollution liability with limits of not
less than $1,000,000.


Section 17.03. Roof Rights.


(a)    Roof Area. "Roof Area" shall mean the surface of the roof of the
Building.


(b)    Dish. "Dish" shall, collectively, mean one (1) satellite dish and related
equipment, and one (1) cellular antenna and related equipment.


(c)    License of Roof Area. Provided (i) Tenant is not in default under the
Lease, (ii) Tenant complies with all zoning and other municipal and county rules
and regulations, and all applicable restrictions of record, and (iii) Landlord,
in its sole discretion, has space available on the Roof Area, Tenant shall have
the right, at its own cost and expense and subject to the terms hereof, to
install, operate and maintain the Dish on the Roof Area, so long as the Dish is
used exclusively for Tenant's use and not sold to or utilized in any manner by a
third party. Tenant shall be solely responsible for obtaining any necessary
permits and licenses required to install and operate the Dish. Copies of such
permits and licenses shall be provided to Landlord.


(d)    Installation of the Dish.


(i)    The size, location, design and manner of installation of the Dish and all
related wiring shall be designated and approved by Landlord. Landlord, in its
sole discretion, may require Tenant to install screening around the Dish. After
obtaining Landlord's written approval, Tenant shall have reasonable access to
the roof for installation and maintenance of the Dish and shall have the right
to install all reasonable wiring related thereto. Unless otherwise approved by
Landlord in writing, however, in no event shall Tenant be permitted to penetrate
the roof membrane in connection with the installation or maintenance of the
Dish. Tenant shall be responsible for repairing any damages caused by the
installation or maintenance of the Dish.


(ii)    Tenant shall use the roofing company specified by Landlord to perform
any work affecting the roof, provided the costs charged by such roofer are
competitive with charges for similar services within the same geographic region.
All cable runs, conduit and sleeving shall be installed in a good and
workmanlike manner. Cables and transmission lines shall be routed and attached
in accordance with current, state of the art industry practices. The Dish shall
be identified with permanently marked, weather proof tags at the following
locations: (A) each dish bracket; (B) at the transmission line building entry
point; (C) at the interior wall feed through or any other transmission line exit
point; and (D) at any transmitter combiner, duplexer, or multifed receive port.
In addition, all Tenant telephone blocks, demarcs, and cables shall be clearly
identified with Tenant's name, type of line, and circuit number.


(iii)    Tenant shall install, operate and maintain the Dish in accordance with
all federal, state and local laws and regulations. Prior to installation of the
Dish, Tenant shall confirm that its installer carries sufficient insurance
coverage.


(e)    Roof Work. If, during the Lease Term, as same may be extended, Landlord
needs to perform maintenance work to Landlord's equipment on the roof of the
Building or repair or replace the roof of the Building ("Roof Work"), Tenant
agrees to cooperate and work with Landlord (at Tenant's sole cost and expense)
to achieve said Roof Work. Landlord agrees to provide at least thirty (30) days'
notice

23

--------------------------------------------------------------------------------



to Tenant of Landlord's intention to perform said work; except in the case of
emergency Roof Work, in which case Landlord shall give as much notice as
possible under the circumstances. Such Roof Work may require the relocation of
any portion of the Dish at Tenant's sole cost and expense or Tenant's
installation of temporary equipment. Moreover, if a temporary relocation of the
Dish is required to accommodate the Roof Work, Landlord agrees to exercise
commercially reasonable efforts to identify a technically feasible alternative
location for the relocation portion of the Dish that will not impede the Roof
Work. Notwithstanding the foregoing, Landlord does not warrant and represent
that an alternative location will be available and, consequently, Landlord's
obligation to provide such alternative location is subject to the availability
of such space. Under no circumstances shall Landlord be liable to Tenant for any
consequential damages as a result of such relocation, including, but not limited
to, loss of business income or opportunity. Notwithstanding the foregoing,
Tenant shall move the Dish back to its original location after the Roof Work is
completed unless the parties agree to utilize the relocated area permanently.


(f)    Emergencies. Notwithstanding the foregoing, if an emergency situation
exists which Landlord reasonably determines, in its reasonable discretion and by
objective evidence, to be attributable to the Dish, Landlord shall immediately
notify Tenant verbally, who shall act diligently and expediently to remedy the
emergency situation. Should Tenant fail to so remedy the emergency situation or
should Landlord reasonably determine that the response time by Tenant is not
adequate given the nature of the emergency, Landlord may then shut down the Dish
and Tenant shall have no recourse against Landlord as a result of such action
except to the extent of Landlord's, or anyone under Landlord's control,
negligence or willful misconduct not otherwise waived by Tenant pursuant to
Section 8.06 above.


(g)    Removal of the Dish upon Termination. Following any termination or
expiration of the Lease, Tenant shall remove the Dish from the Building. In
performing such removal, Tenant shall restore the Roof Area and any personal
property and fixtures thereon to as good a condition as existed prior to the
installation or placement of the Dish, reasonable wear and tear excepted. If
Tenant fails to remove the Dish within ten (10) days after expiration or earlier
termination of the Lease, Landlord may remove and dispose of the Dish and Tenant
shall reimburse Landlord for the costs of such removal and restoration of the
Roof Area. Moreover, Landlord may deem the Dish abandoned, in which event the
Dish shall become Landlord's property. This subsection (g) shall survive the
expiration or earlier termination of the Lease. Landlord shall remove any
existing dish installed at or on the Building by any prior tenant prior to the
Commencement Date.


(h)    Utilities. Tenant shall be responsible for obtaining and paying for all
utilities to operate the Dish.


(i)    Indemnification. Any language in the Lease notwithstanding, Landlord
shall not be liable and Tenant shall indemnify, defend and hold Landlord
harmless from and against any and all liability, damages (including but not
limited to personal injury, death, or property damages), costs and expenses
(including, without limitation, attorneys' fees actually incurred, without
regard to statutory interpretation) incurred by Landlord arising from any Dish
related cause whatsoever, including those arising from the installation, use,
maintenance and removal thereof.


Section 17.04. Options to Extend.


(a)    Grant and Exercise of Option. Provided that (i) no Default has occurred
and is then continuing, (ii) the creditworthiness of Tenant is then reasonably
acceptable to Landlord, and (iii) Tenant originally named herein remains in
possession of and has been continuously operating in the entire

24

--------------------------------------------------------------------------------



Leased Premises throughout the term immediately preceding the Extension Term (as
defined below), Tenant shall have the option to extend the Lease Term for two
(2) additional periods of five (5) years each (each an "Extension Term"). Each
Extension Term shall be upon the same terms and conditions contained in the
Lease except (x) this provision giving two (2) extension options shall be
amended to reflect the remaining options to extend, if any, (y) any improvement
allowances or other concessions applicable to the Leased Premises under the
Lease shall not apply to the Extension Term, and (z) the Minimum Annual Rent
shall be adjusted as set forth below (the "Rent Adjustment"). Tenant shall
exercise each option by delivering to Landlord, no later than three hundred
sixty-five (365) days prior to the expiration of the preceding term, written
notice of Tenant's desire to extend the Lease Term. Tenant's failure to timely
exercise such option shall be deemed a waiver of such option and any succeeding
option. Landlord shall notify Tenant of the amount of the Rent Adjustment no
later than ninety (90) days prior to the commencement of the Extension Term.
Tenant shall be deemed to have accepted the Rent Adjustment if it fails to
deliver to Landlord a written objection thereto within ten (10) business days
after receipt thereof. If Tenant properly exercises its option to extend,
Landlord and Tenant shall execute an amendment to the Lease (or, at Landlord's
option, a new lease on the form then in use for the Building) reflecting the
terms and conditions of the Extension Term within thirty (30) days after
Tenant's acceptance (or deemed acceptance) of the Rent Adjustment.


(b)    Rent Adjustment. The Minimum Annual Rent for the applicable Extension
Term shall be reasonably determined by Landlord based on the monthly rent
charged to prospective renewing tenants for the Building and comparable
buildings (e.g., buildings of comparable age, physical condition, number of
stories, total size, comparable location) in the area in which the Leased
Premises are located, taking into account all financial terms, including without
limitation, base rent, free rent, escalations, work contributions and allowances
and leasing and brokerage commissions. Without limiting the foregoing, if Tenant
delivers to Landlord a written objection to Landlord's calculation of the Rent
Adjustment within ten (10) business days after Tenant's receipt of Landlord's
determination of the Rent Adjustment, and the parties cannot agree on a Rent
Adjustment within ten (10) business days after Tenant's written objection then
Tenant may retract its exercise of its option to extend, or Tenant may choose
arbitration to determine the Rent Adjustment. If Tenant chooses arbitration,
Tenant shall give Landlord written notice of its desire to seek arbitration
within three (3) business days after expiration of such ten (10) business day
period ("Arbitration Notice"). Within ten (10) business days after Tenant
provides Landlord with its Arbitration Notice, the parties shall each appoint an
appraiser to determine the Rent Adjustment for the Leased Premises. Each
appraiser so selected shall be a MAI appraiser or a licensed real estate broker,
each having at least ten (10) years prior experience in the appraisal or leasing
of comparable space in the Weston, Florida submarket and with a working
knowledge of current rental rates and practices. If the two appraisers cannot
agree upon the Rent Adjustment for the Leased Premises within twenty (20)
business days after their appointment, then, within ten (10) business days after
the expiration of such twenty (20) business day period, the two appraisers shall
select a third appraiser meeting the above criteria. Once the third appraiser
has been selected as provided for above, such third appraiser shall within ten
(10) business days after appointment make its determination of the Rent
Adjustment. The average of the two closest determinations of the Rent Adjustment
shall be used as the Minimum Annual Rent for the applicable Extension Term and
shall be binding on both Landlord and Tenant. Landlord and Tenant shall each
bear the cost of its appraiser and shall share the cost of the third. If Tenant
fails to provide the Arbitration Notice as provided above, then Tenant's
exercise of its option to extend shall be deemed retracted. The Monthly Rental
Installments shall be an amount equal to one-twelfth (1/12) of the Minimum
Annual Rent for the Extension Term and shall be paid at the same time and in the
same manner as provided in the Lease.

25

--------------------------------------------------------------------------------



Section 17.05. Security System. Tenant shall have the right, upon written
consent from Landlord, to install a security system and additional locks
(collectively, the "Security System") at the Leased Premises. Tenant
acknowledges that (a) Tenant shall be responsible for the cost to install and
maintain the Security System, (b) the construction and installation of the
Security System shall be subject to the terms of Section 7.03 of the Lease, and
(c) Tenant shall be required, at Tenant's sole cost and expense, to remove the
Security System upon the expiration or earlier termination of the Lease Term.




[SIGNATURES FOLLOW ON NEXT PAGE]

26

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.








WITNESSES:




 /s/ Shen Boodoo
Printed Name: Shen Boodoo  




 /s/ Ana M Hernandez
Printed Name: Ana M Hernandez  




Date of execution: 12/8/2014  
LANDLORD:


DP WESTON POINTE III, LLC, a Delaware limited liability company


By: Duke Princeton, LLC, a Delaware limited liability company, its sole member


   By: Duke/Hulfish, LLC, a Delaware limited liability company, its sole member


   By: Duke Realty Limited Partnership, an Indiana limited partnership, its
managing member
   
   By: Duke Realty Corporation, an Indiana corporation, its general partner




By: /s/Edward P. Mitchell  
Edward P. Mitchell
Senior Vice President
Florida Operations












WITNESSES:




 /s/ Doretta Martone Knoerr
Printed Name: Doretta Martone Knoerr  




 /s/ Martha Singer
Printed Name: Martha Singer  




Date of execution:  11/17/2014 






TENANT:


THE ULTIMATE SOFTWARE GROUP, INC., a Delaware corporation




By: /s/ Robert Manne  
     Robert Manne
     Senior Vice President




Attest:   
Name:   
Title:   














27

--------------------------------------------------------------------------------




EXHIBIT A


SITE PLAN OF LEASED PREMISES




[siteplan.gif]

Exhibit A
Page 1 of 1

--------------------------------------------------------------------------------




EXHIBIT A-1


PHASE I PREMISES AND PHASE II PREMISES


[floors12.gif]



Exhibit A-1
Page 1 of 2

--------------------------------------------------------------------------------




[floors34.gif]

Exhibit A-1
Page 2 of 2

--------------------------------------------------------------------------------




EXHIBIT B


TENANT IMPROVEMENTS


1.
Condition of Leased Premises.



(a)    Tenant has personally inspected the Leased Premises and accepts the same
"AS IS" without representation or warranty by Landlord of any kind except as
otherwise expressly set forth in the Lease. Tenant shall be responsible for
constructing the interior improvements within the Leased Premises (the "Tenant
Improvements"). Tenant's proposed architect/engineer, general contractor, and
fire protection, plumbing, HVAC and electrical subcontractors are subject to
Landlord's prior approval, which approval shall not be unreasonably withheld or
delayed. Promptly following the selection and approval of the
architect/engineer, Tenant shall forward to said architect/engineer (and copy
Landlord on the transmittal) Landlord's building standards heretofore delivered
to Tenant (the "Building Standards"), and Tenant shall cause said
architect/engineer to comply with said Building Standards. Promptly following
the selection and approval of the general contractor, Tenant shall forward to
said general contractor (and copy Landlord on the transmittal) Landlord's fire
protection, plumbing, HVAC and electrical specifications and Landlord's rules of
conduct (collectively, the "Landlord Specifications"), all of which have been
delivered to Tenant prior to the date of this Lease, and Tenant shall cause said
general contractor to comply with said Landlord Specifications. At Landlord's
request, Tenant shall coordinate a meeting among Landlord, Tenant and Tenant's
general contractor to discuss the Building systems and other matters related to
the construction of the Tenant Improvements.


(b)    Landlord shall deliver the Leased Premises to Tenant in good order,
condition and repair and in broom clean condition (and Landlord shall not remove
any of the Existing Tenant's improvements, furniture, fixtures and equipment
left behind by Existing Tenant, including, but not limited to, tables, chairs,
desks, workstations, cubicles, all data and communications equipment, security
systems, wiring and cabling (including above ceiling, below raised floors and
behind walls), supplemental HVAC, Building signage (subject to Landlord's
obligation to remove per the Lease), rooftop dish or other equipment, installed
by or on behalf of Existing Tenant) at such time as (i) this Lease is fully
executed by Landlord and Tenant, (ii) Tenant delivers to Landlord the
certificate of insurance required under Section 8.04(b) of this Lease, and (iii)
the Existing Tenant has vacated the Leased Premises, or that applicable portion
of the Leased Premises (i.e., the Phase I Premises and the Phase II Premises) in
accordance with the terms of the Lease. Tenant's acceptance of the Leased
Premises or operation of its business in the Leased Premises (or any portion
thereof) prior to the Commencement Date or the Expansion Date, as applicable,
shall not be deemed to create an obligation to pay any Rent prior to the
Commencement Date or the Expansion Date, as applicable, as set forth in the
Lease; provided, however, that Tenant shall otherwise comply with all of the
other terms and conditions of this Lease upon acceptance of the Leased Premises.
Landlord hereby warrants to Tenant that the Building systems (including the
HVAC, electrical, plumbing, elevator and sprinkler systems) shall be in good
working order as of the Commencement Date.


2.    Preparation of CD's. Tenant shall, at Tenant's sole cost and expense,
prepare and submit to Landlord a set of permittable construction drawings (the
"CD's"), based on the preliminary plans to be completed by Tenant and subject to
Landlord's review and reasonable consent, covering all work to be performed by
Tenant in constructing the Tenant Improvements. Tenant shall have no right to
request any Tenant Improvements that would materially alter the exterior
appearance (other than the Building Sign, Supplemental HVAC and Generator) or
basic nature of the Building or the Building systems. Landlord shall have
fifteen (15) days after receipt of the CD's in which to review the CD's and in
which to give Tenant written notice of its approval of the CD's or its requested
changes to the CD's. If Landlord

Exhibit B
Page 1 of 3

--------------------------------------------------------------------------------




requests any changes to the CD's, Tenant shall make such changes and shall,
within ten (10) days of its receipt of Landlord's requested changes (if any),
submit the revised portion of the CD's to Landlord. Landlord shall have five (5)
days after receipt of the revised CD's in which to review said revised CD's and
in which to give to Tenant written notice of its approval of the revised CD's or
its requested changes thereto. This process shall continue until such time, if
at all, that Landlord approves the CD's in accordance with this paragraph.
Tenant shall at all times in its preparation of the CD's, and of any revisions
thereto, act expeditiously, reasonably and in good faith. Landlord shall at all
times in its review of the CD's, and any revisions thereto, act expeditiously,
reasonably and in good faith.


3.    Construction of Tenant Improvements. Prior to commencing the construction
of the Tenant Improvements, Tenant shall deliver to Landlord (a) evidence of
Tenant's insurance reasonably satisfactory to Landlord, which insurance shall be
maintained throughout the construction of the Tenant Improvements, and (b) an
estimated project schedule. In addition, Tenant shall require its general
contractor to carry appropriate insurance, as determined by Tenant, but which
shall include, without limitation, Commercial General Liability, Commercial Auto
Liability and Worker's Compensation, in amounts necessary to insure the project
and the work related thereto against claims for bodily injury or death or
property damage. Tenant's contractors of all tiers shall name Landlord,
Landlord's managing agent, and any mortgagee requested by Landlord as additional
insured on all liability policies required pursuant to this paragraph.
Throughout the construction of the Tenant Improvements, Tenant shall notify
Landlord promptly of any material deviations from such project schedule. Tenant
or its contractor shall construct the Tenant Improvements in a good, first-class
and workmanlike manner and in accordance with the CD's and Specifications and
all applicable governmental regulations. If Tenant shall fail to complete the
Tenant Improvements by the Commencement Date, Tenant's obligation to pay Minimum
Annual Rent and Additional Rent hereunder shall nevertheless begin on the
Commencement Date. Landlord shall have the right, from time to time throughout
the construction process, to enter upon the Leased Premises to perform periodic
inspections of the Tenant Improvements, at Landlord's sole cost and expense.
Tenant agrees to respond to and address promptly any reasonable concerns raised
by Landlord during or as a result of such inspections.


4.    Substantial Completion. "Substantial Completion" (or any grammatical
variation thereof) shall mean completion of construction of the Tenant
Improvements, as established by a certificate of occupancy for the Leased
Premises from the applicable governing authority.


5.    Improvement Costs. Landlord shall reimburse Tenant for the Improvement
Costs (as hereinafter defined) incurred in constructing the Tenant Improvements,
up to an amount equal to One Million One Hundred Sixty-Six Thousand One Hundred
Thirty-Six and No/100 Dollars ($1,166,136.00) (the "Tenant Allowance"), as
follows:


(a)    Landlord shall pay fifty percent (50%) of the Tenant Allowance, less a
holdback (the "Holdback") equal to ten percent (10%), to Tenant at such time as:


(i)    Tenant has delivered to Landlord a copy of Tenant's building permit;


(ii)    Tenant has received Landlord's written approval of the CD's;


(iii)    Tenant's general contractor has completed fifty percent (50%) of the
Tenant Improvements within the Leased Premises, as evidenced by a certificate
from Tenant's architect and invoices, receipts and other evidence reasonably
required by Landlord to evidence the cost of the Tenant Improvements made as of
the date of Tenant's request for payment; and

Exhibit B
Page 2 of 3

--------------------------------------------------------------------------------






(iv)    Tenant has delivered to Landlord partial lien waivers for the first
fifty percent (50%) of the Tenant Improvements from Tenant's general contractor
for all subcontractors and all material suppliers having performed any work at
the Leased Premises relating to the construction of the first fifty percent
(50%) of the Tenant Improvements.


(b)    Landlord shall pay the remainder of the Tenant Allowance (less the
Holdback) to Tenant at such time as Tenant's general contractor has:


(i)    Substantially Completed the Tenant Improvements;


(ii)    delivered to Landlord lien waivers and affidavits from Tenant's general
contractor for all subcontractors and all materials suppliers having performed
any work at the Leased Premises relating to the Tenant Improvements, together
with any other evidence reasonably required by Landlord to satisfy Landlord's
title insurer that there are no parties entitled to file a lien against the real
property underlying the Park in connection with such work; and


(iii)    delivered to Landlord all invoices, receipts and other evidence
reasonably required by Landlord to evidence the cost of the Tenant Improvements.


(c)    Landlord shall pay the Holdback to Tenant at such time as Tenant has
completed the incomplete work and remedied the defective work set forth on the
punchlist.


(d)    Landlord shall not charge any construction management or other fee in
connection with the Tenant Improvements, including, but not limited to, review
or inspection of same, review of plans or specifications or otherwise.


(e)    For purposes of this Lease, the term "Improvement Costs" shall mean the
cost of the CD's and all tenant buildout, including, without limitation,
demising walls and utilities. Tenant shall be responsible for all Improvement
Costs in excess of the Tenant Allowance.


6.    Certificate of Occupancy. Tenant acknowledges and agrees that Tenant shall
have no right to conduct its business at the Leased Premises unless and until
Tenant delivers to Landlord an original or copy of the certificate of occupancy,
if applicable for the Leased Premises.





Exhibit B
Page 3 of 3

--------------------------------------------------------------------------------




EXHIBIT C


LETTER OF UNDERSTANDING






DP Weston Pointe III, LLC
c/o Duke Realty Corporation
Attn.: South Florida Market – V.P., Asset Mgmt. & Customer Service
2400 North Commerce Parkway, Suite 405
Weston, FL 33326


RE:
Office Lease between DP Weston Pointe III, LLC, a Delaware limited liability
company ("Landlord") and The Ultimate Software Group, Inc., a Delaware
corporation ("Tenant"), dated ________________, 2014 (the "Lease") for the
premises located at 2250 North Commerce Parkway, Weston, Florida 33326 (the
"Leased Premises"), within Weston Pointe



Dear _________________________:


The undersigned, on behalf of Tenant, certifies to Landlord as follows:


1.
The Commencement Date under the Lease is ___________________.



2.
The Expansion Date under the Lease is _____________________.



3.
The Expiration Date under the Lease is ______________________.



4.
The Lease (including amendments or guaranty, if any) is the entire agreement
between Landlord and Tenant as to the leasing of the Leased Premises and is in
full force and effect.



5.
To the best of the undersigned's knowledge, there are no uncured events of
default by either Tenant or Landlord under the Lease.



IN WITNESS WHEREOF, the undersigned has caused this Letter of Understanding to
be executed this ____ day of _________________, 20____.





Exhibit C
Page 1 of 2

--------------------------------------------------------------------------------




 
TENANT:


THE ULTIMATE SOFTWARE GROUP, INC., a Delaware corporation




By:   
Name:   
Title:   




Attest:   
Name:   
Title:   







[Exhibit - Not to be executed]





Exhibit C
Page 2 of 2

--------------------------------------------------------------------------------




EXHIBIT D


RULES AND REGULATIONS






1.    The sidewalks, entrances, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or used for any purpose
other than ingress and egress. Landlord shall control the Exterior Areas subject
to the express rights of Tenant as set forth in the Lease.


2.    Except for the Building Sign, no awnings or other projections shall be
attached to the outside walls of the Building. No curtains, blinds, shades or
screens shall be attached to or hung in, or used in connection with, any window
or door of the Leased Premises other than Landlord standard window coverings
without Landlord's prior written approval. All electric ceiling fixtures hung in
offices or spaces along the perimeter of the Building must be fluorescent, of a
quality, type, design and tube color approved by Landlord. Neither the interior
nor the exterior of any windows shall be coated or otherwise sunscreened without
written consent of Landlord.


3.    Except for the Building Sign, no sign, advertisement, notice or handbill
shall be exhibited, distributed, painted or affixed by any tenant on, about or
from any part of the Leased Premises, the Building or in the Exterior Areas
including the parking area without the prior written consent of Landlord. In the
event of the violation of the foregoing by any tenant, Landlord may remove or
stop same without any liability, and may charge the expense incurred in such
removal or stopping to tenant.


4.    The sashes, sash doors, windows, and doors that admit air into halls,
passageways or other public places in the Building shall not be covered or
obstructed by tenant.


5.    The sinks and toilets and other plumbing fixtures shall not be used for
any purpose other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein. All damages
resulting from any misuse of the fixtures shall be borne by the tenant who, or
whose subtenants, assignees or any of their servants, employees, agents,
visitors or licensees shall have caused the same.


6.    Intentionally omitted.


7.    No bicycles, vehicles, birds or animals of any kind (except seeing eye
dogs) shall be brought into or kept in or about the Leased Premises, and no
cooking shall be done or permitted by any tenant on the Leased Premises, except
microwave cooking, and the preparation of coffee, tea, hot chocolate and similar
items for tenants and their employees. No tenant shall cause or permit any
unusual or objectionable odors to be produced in or permeate from the Leased
Premises.


8.    The Leased Premises shall not be used for manufacturing or for the storage
of merchandise except as such storage may be incidental to the permitted use of
the Leased Premises. No tenant shall occupy or permit any portion of the Leased
Premises to be occupied as an office for the manufacture or sale of liquor,
narcotics, or tobacco in any form, or as a medical office, or as a barber or
manicure shop, or a dance, exercise or music studio, or any type of school or
daycare or copy, photographic or print shop or an employment bureau without the
express written consent of Landlord. Notwithstanding the foregoing, Tenant may
(a) use a portion of the Leased Premises for an exercise studio for the sole use
of Tenant and its employees, and (b) print and copy within the Leased Premises
in the

Exhibit D
Page 1 of 3

--------------------------------------------------------------------------------




ordinary course of Tenant's business. The Leased Premises shall not be used for
lodging or sleeping or for any immoral or illegal purpose.


9.    No tenant shall make, or permit to be made any unseemly, excessive or
disturbing noises or disturb or interfere with occupants of this or neighboring
buildings or premises or those having business with them, whether by the use of
any musical instrument, radio, phonograph, unusual noise, or in any other way.
No tenant shall throw anything out of doors, windows or down the passageways.


10.    No tenant, subtenant or assignee nor any of its servants, employees,
agents, visitors or licensees, shall at any time bring or keep upon the Leased
Premises any flammable, combustible or explosive fluid, chemical or substance or
firearm.


11.    No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made to existing locks
or the mechanism thereof, except as otherwise expressly allowed under Section
17.05 of the Lease. Each tenant must upon the termination of its tenancy,
restore to Landlord all keys of doors, offices, and toilet rooms, either
furnished to, or otherwise procured by, such tenant and in the event of the loss
of keys so furnished, such tenant shall pay to Landlord the cost of replacing
the same or of changing the lock or locks opened by such lost key if Landlord
shall deem it necessary to make such changes.


12.    No tenant shall overload the floors of the Leased Premises. All damage to
the floor, structure or foundation of the Building due to improper positioning
of storage items or materials shall be repaired by Landlord at the sole cost and
expense of tenant, who shall reimburse Landlord immediately therefor upon
demand. All removals or the carrying in or out of any safes, freight, furniture,
or bulky matter of any description must take place during the hours that
Landlord shall reasonably determine from time to time. The moving of safes or
other fixtures or bulky matter of any kind must be done upon previous notice to
Landlord and under Landlord's supervision, and the persons employed by any
tenant for such work must be acceptable to Landlord. Landlord reserves the right
to inspect all safes, freight or other bulky articles to be brought into the
Building and to exclude from the Building all safes, freight or other bulky
articles which violate any of these Rules and Regulations or the Lease of which
these Rules and Regulations are a part. Landlord reserves the right to prescribe
the weight and position of all safes, which must be placed upon supports
approved by Landlord to distribute the weight.


13.    Landlord shall have the right to prohibit any advertising by any tenant
that, in Landlord's commercially reasonable opinion tends to impair the
reputation of the Building or its desirability as an office location, and upon
written notice from Landlord any tenant shall refrain from or discontinue such
advertising.


14.    Landlord shall in no case be liable for damages for any error with regard
to the admission to or exclusion from the Building of any person. In case of an
invasion, mob riot, public excitement or other circumstances rendering such
action advisable in Landlord's opinion, Landlord reserves the right without any
abatement of rent to require all persons to vacate the Building and to prevent
access to the Building during the continuance of the same for the safety of the
tenants and the protection of the Building and the property in the Building.


15.    Intentionally omitted.


16.    Canvassing, soliciting and peddling in the Building are prohibited, and
each tenant shall report and otherwise cooperate to prevent the same.

Exhibit D
Page 2 of 3

--------------------------------------------------------------------------------






17.    All office equipment of any electrical or mechanical nature shall be
placed by tenant in the Leased Premises in settings that will, to the maximum
extent possible, absorb or prevent any vibration, noise and annoyance.


18.    No air-conditioning unit or other similar apparatus shall be installed or
used by any tenant without the written consent of Landlord except as otherwise
expressly set forth in the Lease.


19.    There shall not be used in any space, or in the public halls of the
Building, either by any tenant or others, any hand trucks except those equipped
with rubber tires and rubber side guards.


20.    Intentionally omitted.


21.    The Building is a smoke-free Building. Smoking is strictly prohibited
within the Building. Smoking shall only be allowed in areas designated as a
smoking area by Landlord. Tenant and its employees, representatives, contractors
or invitees shall not smoke within the Building or throw cigar or cigarette
butts or other substances or litter of any kind in or about the Building, except
in receptacles for that purpose. Landlord may, at its sole discretion, impose a
charge against monthly rent of $50.00 per violation by tenant or any of its
employees, representatives, contractors or invitees, of this smoking policy.


22.    Tenants will insure that all doors are securely locked, and water
faucets, electric lights and electric machinery are turned off before leaving
the Building.


23.    Parking spaces associated with the Building are intended for the
exclusive use of passenger automobiles, including sport utility vehicles and any
Tenant owned company van or truck. Except for intermittent deliveries, no
vehicles other than passenger automobiles, sport utility vehicles and any Tenant
owned company van or truck may be parked in a parking space without the express
written permission of Landlord. Tenant, its employees, customers, invitees and
guests shall, when using the parking facilities in and around the Building,
observe and obey all signs regarding fire lanes and no-parking and driving speed
zones and designated handicapped and visitor spaces, and when parking always
park between the designated lines. Landlord reserves the right to tow away, at
the expense of the owner, any vehicle which is improperly parked or parked in a
no-parking zone or in a designated handicapped area, and any vehicle which is
left in any parking lot in violation of the foregoing regulation. All vehicles
shall be parked at the sole risk of the owner, and Landlord assumes no
responsibility for any damage to or loss of vehicles except to the extent
arising out of the negligence or willful misconduct of Landlord, the managing
agent or any of their respective partners, directors, officers, agents or
employees.


24.    Tenant shall be responsible for and cause the proper disposal of medical
waste, including hypodermic needles, created by its employees.


It is Landlord's desire to maintain in the Building and Exterior Areas the
highest standard of dignity and good taste consistent with comfort and
convenience for tenants. Landlord reserves the right to make such other and
further rules and regulations as in its judgment may from time to time be
necessary for the safety, care and cleanliness of the Building and Exterior
Areas, and for the preservation of good order therein so long as the same does
not materially or adversely affect Tenant's use of the Leased Premises for the
Permitted Use.

Exhibit D
Page 3 of 3